Case 2:20-cv-05420-CCC-ESK Document 128 Filed 02/03/21 Page 1 of 1 PageID: 4615




                                          February 3, 2021

 CM/ECF
 Hon. Claire C. Cecchi, U.S.D.J.
 United States District Court
 50 Walnut Street
 Newark, NJ 07012

        Re: Robinson and Knopfler v. Murphy and Callahan
        Civil Action No. 2:20-cv-05420-CCC-ESK
        Reply to defense letter re EO 219

 Dear Judge Cecchi:

          In reply to defense counsel’s letter of today’s date (ECF No. 127), attaching Executive
 Order 219, kindly note plaintiffs’ position with respect thereto in advance of oral argument on
 Friday: EO 219 does not grant the relief plaintiffs have requested (see Third Amended Complaint,
 ECF No. 101, Prayer for Relief, 1 a. and b) and can easily be rescinded to return to prior challenged
 restrictions in Governor Murphy’s sole and unfettered discretion. See Roman Catholic Diocese of
 Brooklyn v. Cuomo, 141 S. Ct. 63, 68, 72 (2020)(abrupt lessening of Governor Cuomo’s COVID-
 19 restriction on churches in “shadow of our review” did not moot challenge to prior restriction
 because “applicants remain under a constant threat that the area in question will be reclassified”
 and the “Governor regularly changes the classification of particular areas without prior notice.”)

         Further, after nearly a year of restrictions on houses of worship more severe than those on
 numerous houses of commerce, plaintiffs maintain that the Governor’s continued practice of
 dispensing salami slices of religious liberty at key junctures in this litigation is not supported by
 “science” or verified data and cannot survive strict scrutiny. Order 219 continues to deny plaintiffs
 the same treatment as those secular activities the Supreme Court deemed appropriate comparators:
 factories, large stores, schools, and various “non-essential businesses” afforded greater capacity
 than churches or synagogues. Id. at 60.

                                               Respectfully submitted,

                                               s:// Christopher A. Ferrara
                                                Christopher A. Ferrara
                                                Counsel for Plaintiffs
 c: By CM/ECF
    Daniel Vannella, Esq.
    Bryan Lucas, Esq
